Citation Nr: 1630454	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  13-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for low back condition.

2. Entitlement to service connection for a pilonidal cyst condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In February 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in July 2015, at which time the Board remanded to associate Social Security Administration (SSA) records with the file.  SSA records were associated with the file in September 2015; thus, there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, another remand remains necessary. 

The issue of service connection for a pilonidal cyst condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran did not have a chronic low back condition manifest during service or within one year following service, and did not experience continuous symptomatology after service. 

2. The Veteran's low back condition is not otherwise related to service.




CONCLUSION OF LAW

The criteria for service connection for a low back condition have not been met.  
38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, service connection may be established by presumption pursuant to 38 C.F.R. § 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, arthritis is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including arthritis, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. 
§ 3.307. 

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Low Back Condition Analysis

The Veteran contends that his current low back condition is related to service.  Specifically, in his October 2005 claim filing, the Veteran reported that he fell down stairs during rough seas on several occasions during 1964 to 1965.  At the February 2015 Board hearing, the Veteran contended that he fell down the stairs on February 4, 1965 and has had back pain since.  The Veteran's wife testified that the Veteran made occasional complaints of back pain when they first met in 1972. 

The April 2013 VA examination shows that the Veteran has a current diagnosis of degenerative disc disease of the lumbosacral spine and arthritis that has been documented by imaging studies.  For this reason, the Board will analyze the Veteran's claim under the presumptive service connection provisions as well as direct service connection. 

The Veteran's service treatment records are associated with the record and appear to be complete.  On February 4, 1965, it was noted that the Veteran reported to sick call two days before to complain about back pain.  In March 1965, a separate clinical record noted that the Veteran complained of lower back pain for the past few months in the coccyx area that was more severe while sitting.  The clinical record then noted that the Veteran had a pilonidal sinus over the coccyx.  On March 16, 1965, the clinical record shows that the Veteran had complained of tenderness in the past four to five months around the superior gluteal fold.  It also noted that the Veteran had a pilonidal cyst drained on March 3, 1965.  In November 1965, the clinical record noted that a pilonidal sinus infection was discovered in March 1965 following several months of sacral discomfort.  The Veteran's separation examination did not reveal a low back condition.  In an April 2013

statement, the Veteran contended that a physical examination was not conducted at separation and when he reported back pain, "they said it will go away." 

The Veteran's private medical records have been associated with the record.  In July 1973, the Veteran was treated for back pain without any known etiology.  Physical examination revealed muscular spasm and a myelogram of the lumbar region was normal.  During the Board hearing, the Veteran testified that the onset of back pain was spontaneous and was not precipitated by an injury.  In September 1974, the Veteran was admitted to the hospital following a lifting episode where he sustained sudden onset of pain in the lumbosacral region.  Examination revealed some muscle spasm and the Veteran was diagnosed with an acute lumbosacral strain.  

In June 1978, a private orthopedic examination was conducted because the Veteran complained of low back pain that was particularly bothersome after prolonged sitting.  The Veteran reported to the examiner that he had been "getting along well" until May of that year.  At that time, an incident occurred at work during which the Veteran was thrown around in the cab of his truck.  He reported experiencing back pain the following day.  Diagnostic testing was conducted and revealed negative results for bone and joint injury or disease.  The Veteran was seen again in November 1979 for low back pain that followed an injury to his shoulder in August of that year.  The examiner opined that, in trying to favor his injured shoulder, the Veteran aggravated his back, causing similar pain to that in June 1978.  

In March 1981, the Veteran injured his lower back during the course of his employment as a mine laborer.  In April of 1981, the Veteran was removed from work altogether and admitted to the hospital for ten days of traction, bed rest, and hot packs.   Private orthopedic surgery records from July 1982 show that the Veteran complained of continuous pressure in his lower back and radiating leg pain.  A lumbar myelogram revealed a ruptured disc.  The July 1982 report includes past history of injuries, which addressed a fractured tibia and fibula in 1957 or 1958, but did not mention a back injury in service.  In May 1989, private orthopedic treatment notes reported that the Veteran was presently disabled from a back injury that dated back to March 1981 and that it was "a workman's comp related claim."   VA records from May 2000 noted that his has chronic low back pain from an injury "at work years back for which he is disabled."  

In a March 1987 report of continuing disability interview, associated with the Veteran's Social Security Administration (SSA) records, the Veteran reported that his disability began in February 1982.  He stated that he fell at work while prying a chunk of iron ore and injured his back in March 1981.  The Veteran did not mention a back injury in service.  

Also associated with the record are letters from various private physicians.  In December 1982, the Veteran's private physician at the time wrote a letter in support of his initial disability claim.  He reported that the Veteran was originally injured at work in March 1981 and the diagnosis at the time was sacroiliac joint strain and some sciatica.  In October 2005 and July 2006, the Veteran's treating physician at the time reported that the Veteran consistently described many episodes that occurred between 1964 and 1964 in which he sustained a back injury.  He concluded that the Veteran's chronic back pain is at least likely as not due to these injuries.  In a January 2013 letter, a different private physician noted that the Veteran claimed his history of low back pain began when he was in the Navy.  An MRI from May 2007 showed that he had advanced spondylosis of the lumbar spine, prior decompression L4-L5 and L5-S1, moderate central canal stenosis L3-L4, foraminal stenosis, and advanced disc disease L4-L5.  The physician noted that "[g]iven the lack of documentation from his military, this will be difficult to link his chronic back pain separate from the pilonidal cyst.  He does have disc disease documented and back pain since he has been out of the navy as well."  

The Veteran was afforded a VA examination in December 2006.  The examiner diagnosed the Veteran with thoracolumbar degenerative disc disease and degenerative joint disease with history of L4-5 foraminotomy and L5-S1 decompressive laminectomy.  The examiner concluded that the Veteran's back condition was not related to service.  In making his determination, the examiner noted that the Veteran had no treatment for complaints of low back pain as related to the spine while in service, no complaints at the time of discharge, and no treatment until eight years after discharge at which time the Veteran worked in the mines and prison system.  He opined that it is more likely that the trauma to the spine incurred during the 1981 occupational injury. 

The Veteran was afforded another VA examination in April 2013.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine, in 1964/1965, and noted that diagnostic testing showed arthritis. She concluded that the Veteran's back condition was at least as likely as not related to service.  She relied on the February 4, 1965 service treatment record that documents a complaint of severe lower back pain and noted that the medical literature and "kinetic chain theory" supports the theory that an initial injury to the lower back increased an individual's chance of re-injury.  She also stated that the February 4, 2013 incident was not related to the pilonidal cyst.  The Board notes that the examiner was most likely referencing the February 4, 1965 complaint of lower back pain.  

In light of the medical and lay evidence, the Board does not find that the Veteran is entitled to presumptive service connection.  The evidence does not show a diagnosis of or manifestations of a chronic disease in service or within one year following service.  Additionally, the Board does not find that there was a continuity of symptomatology that warrants presumptive service connection.  The evidence shows that the Veteran was treated for complaints of lower back pain in July 1973, September 1974, June 1978, and March 1981, following service.  These complaints of back pain, excluding the July 1973 injury, occurred after the Veteran was injured at work.  The diagnostic tests conducted at that time did not show arthritis or another chronic back condition.  The Board finds that the medical evidence is probative that the Veteran's post-service symptoms of back pain had alternative etiologies and do not constitute continuous symptomatology for presumptive service connection purposes. 

The Board's determination is further supported by the Veteran's initial claim filing in November 1982.  He did not address an in-service injury or continuous back pain.  Moreover, the December 1982 letter written by his treating physician in support of his claim made no mention of an in-service back injury.  Instead, Dr. L.R. wrote that "[the Veteran] was originally injured at work [in March 1981] when he was prying with a bar and twisted his back."  The February 1983 VA examination shows that the Veteran reported pilonidal cyst surgery in service, but does not indicate that the Veteran reported back pain since service.  Consequently, the examiner related his back condition to his work injury in March 1981.

Although the Veteran and his wife testified at the Board hearing to continuous back pain related to an injury in service, these contentions are contradicted by other evidence.  As discussed above, the Veteran's claim filing, supporting physician letter, and February 1983 VA examination does not discuss an in-service back injury or back pain following service.  The record shows that the Veteran did not relate his back pain to service until his claim filing in October 2005, even though he was treated numerous times for low back pain prior to that date.  Additionally, the Veteran told his physician that things were "going along well" in June 1978 until the Veteran injured himself at work in May of that year.  The Board finds the medical evidence, the Veteran's statements when seeking medical treatment, and the Veteran's initial claim filing more probative than the Veteran's and his wife's more recent statements regarding whether his low back pain was continuous following service and unrelated to a pilonidal cyst condition or intervening injuries post-service.  

The Board additionally finds that the Veteran is not entitled to direct service connection for his low back condition.  The Veteran's service records do not show that the Veteran had an in-service injury or event, or that he complained of continuous back pain unrelated to a pilonidal cyst.  Records show that he complained of back pain around February 2, 1965, documented on February 4, 1965, and of pain in the coccyx area in March 1965.  Records from November 1965 show that a pilonidal sinus infection was discovered in March 1965 following several months of sacral discomfort, which would include February 1965.  It is therefore unclear whether the February 1965 is an isolated complaint of lower back pain or related to a pilonidal cyst.  While the April 2013 VA examiner opined that the February 1965 complaint of back pain was not related to a pilonidal cyst, the examiner did not address the fact that the Veteran's back pain at that time that was later related to a pilonidal cyst.  Moreover, there are no other isolated complaints of lower back pain in the service records, including at the separation examination.  The Veteran contended that he was not afforded a physical examination and that his back pain was not recorded although he reported it at separation.  The separation examination, however, shows that two abnormal results were found during the clinical evaluation: an undescended left testicle and a scar.  This contradicts the Veteran's contention that there was no physical examination and that his complaints went unreported.     

In addition to the service treatment records, the Board relied on the Veteran's private medical records in determining the Veteran's current back condition is unrelated to service.  Diagnostic testing conducted in July 1973 and June 1978, after the Veteran was treated for complaints of lower back pain, revealed normal results.  The Veteran was diagnosed with a ruptured disc in 1981, following a work injury for which he obtained workers' compensation.  Following this injury, private and VA records regarding the Veteran's back conditions referenced the Veteran's March 1981 work injury rather as the cause.  When the Veteran filed for VA compensation for a "ruptured disc" in 1982, there was no mention of a back injury from service.  In sum, the plethora of evidence from service to the Veteran's second claim filing in March 2005 does not show back pain related to an in-service injury.  

The Board also found the December 2006 VA examination and negative nexus opinion probative that the Veteran's current back condition is unrelated to service because the physician demonstrated that he had thoroughly reviewed the Veteran's service records and he issued an alternative etiology for any current back condition.  At the Board hearing, the Veteran's representative contested the adequacy of the December 2006 VA opinion because the examiner reportedly stated there were no complaints of back pain.  The examiner actually stated that the Veteran "had no treatment for complaints of low back pain as related to the spine while in service."  As noted above, it is unclear that the February 4, 1965 record of low back pain is unrelated to a pilonidal cyst, as records from March 1965 and November 1965 show that the Veteran had pain related to his pilonidal cyst that had been ongoing for several months.  Moreover, the examiner's opinion is supported by a letter written by the Veteran's private physician in January 2013, which noted that it would "be difficult to link his chronic back pain separate from the pilonidal cyst" due to the lack of documentation in the Veteran's service records.  The Board thus finds that the December 2006 VA opinion is adequate and probative.  

In making its determination, the Board also considered the evidence that was favorable to the Veteran, including the October 2005 and July 2006 letters from the Veteran's treating physician and the April 2013 VA examination.  In weighing the conflicting medical evidence, the Board found the evidence favorable to the Veteran to be less probative than the evidence that is against service connection.  The private physician's letters did not include a rationale nor did they address the Veteran's intervening injuries that occurred after service.  Similarly, the April 2013 VA opinion did not address the Veteran's intervening injuries.  Instead, it solely relied on the February 4, 1965 record of lower back pain, which the examiner stated was unrelated to the pilonidal cyst.  As discussed above, the examiner did not address the later records that stated the Veteran experienced lower back discomfort during that time period that was later related to the discovery of a pilonidal cyst.  Moreover, the examiner's theory that the Veteran's pain on February 4, 1965 may have resulted from an undiscovered pathology, such as a slipped disc, is contradicted by subsequent treatment records that revealed consistently normal diagnostic testing results.  Consequently, the Board accorded this opinion little probative value.

The Board additionally considered the Veteran's and his wife's contentions that he injured his back in service and his current conditions stem from these injuries.  Specifically, the Veteran contended that he did injure his back in service and that he was treated for back pain, related to his pilonidal cyst, in service.  At the Board hearing, the Veteran stated he remembered injuring his back on February 4, 1965 - the same day that back pain was documented in his service records.   This was the first time the Veteran stated an injury occurred on this date.  The service records from that date, however, show that the Veteran had complained of lower back pain several days before, rather than on February 4, 1965.  The Board finds the Veteran's testimony that he injured his back and was treated for related back pain on that date lacks credibility and thus accords it little to no probative value.  

Moreover, the Veteran and his wife, as lay people, are not competent to medically-relate any current diagnosis to service.  Jandreau, 492 F.3d at 1377.  The Veteran nor his wife have not demonstrated they have the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore their opinions as to the etiology of his conditions are not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Instead, the Board finds the medical evidence probative in this regard.

Because the evidence does not show that the Veteran has a current low back condition that is related to service, service connection must be denied.   As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, SSA records, private and VA medical treatment evidence, and the Veteran's statements.  The Veteran was also afforded VA examinations in November 2006 and April 2013.  The medical opinions are adequate because they were based on a review of the Veteran's record, history, and symptomatology, included rationales, and made the necessary findings.  

The Veteran provided testimony at a Board hearing in February 2015.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  A Supplemental Statement of the Case was issued in September 2015 and no new and material evidence was associated with the record afterward.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 

ORDER

Entitlement to service connection for a low back condition is denied. 


REMAND

The Veteran's service entrance examination notes that he had a history of pilonidal cysts, but no drainage.  Subsequent service treatment records show that the Veteran had several pilonidal cysts that required surgery and drainage, including in March 1965 and November 1965.  It is unclear whether this constitutes aggravation of a preexisting pilonidal cyst.  Thus, the Board must remand for a VA opinion on this matter.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including this remand, to an appropriate VA physician for review.  An in-person examination is not necessary unless the reviewer determines otherwise.  The reviewer must opine whether clear and unmistakable evidence demonstrates that the Veteran's pilonidal cyst condition was not aggravated by service.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After the opinion has been associated with the record, the claim for service connection for a pilonidal cyst condition should be readjudicated in light of the new evidence associated with the record.  If the benefits sought on appeal are not granted, the Veteran and his representative, if any, should be provided with an SSOC and afforded the appropriate time period within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


